department of the treasury internal_revenue_service washington d c date number release date cc dom fs p si tl-n-6427-98 uilc internal_revenue_service national_office field_service_advice memorandum for associate district_counsel deborah a butler assistant chief_counsel field service cc dom fs from subject production_payment substantiation this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer sc field field field year x issue whether taxpayer has substantiated that it’s investment must be treated as an economic_interest in minerals in place rather than as a loan in accordance with sec_1_636-1 and the pool_of_capital_doctrine conclusion taxpayer has substantiated its entitlement to treat its investment as an economic_interest in minerals in place rather than as a loan facts between year and year taxpayer entered into three separate production_payment agreements with a sister corporation sc and claimed depletion on the production payments received taxpayer and sc are related entities both being owned by the same parent_corporation the production payments pertain to certain sc interests located in x under the first agreement taxpayer was to advance sc money in exchange for the production payments under the agreement taxpayer was entitled to be repaid out of production for the amounts that it advanced plus an accrued interest equivalent amount the payments due to taxpayer from sc were equal to a percentage of the gross_proceeds of sale of the subject mineral not to exceed a certain amount per calendar_quarter together with an interest component if sc's obligation to taxpayer was not discharged within a specified time period from the date of the first production_payment or if at any time the remaining estimated recoverable reserves fell below of the original estimated recoverable reserves then this limitation would not apply under the second agreement taxpayer was to advance sc money in exchange for the production_payment from sc taxpayer was entitled to be repaid out of production for the amounts that it advanced plus an accrued interest equivalent amount under the third agreement taxpayer was to advance sc money in exchange for the production_payment from sc taxpayer was entitled to be repaid out of production for the amounts that it advanced plus an accrued interest equivalent amount the irs requested documentation from taxpayer which among other things would show the advance_payments from taxpayer to sc and the application of such to the exploration and development costs for all of the fields taxpayer provided documentation which did not detail the manner in which the money forwarded through taxpayer’s and sc’s affiliates was ultimately credited to sc accounts and thereafter used for development_expenditures from these accounts taxpayer argues however that the irs is attempting to force it to trace each dollar of the advance_payments to qualify for the sec_1_636-1 exception and has declined to provide the irs with such matching information according to the taxpayer each production agreement bound sc to use the funds received from taxpayer for development of the particular field to which the agreement related and taxpayer monitored sc’s expenditures to make certain that the amounts of pledged money actually were spent on exploration and development pursuant to a taxpayer therefor maintains that it only must document that the production agreements were contractual obligations to fund the exploration and development of the related fields and that it need not submit actual proof that sc applied the advances to the specific exploration and development activities pursuant to sec_636 taxpayer relies on sec_1_636-1 through iv for this position that regulatory provision in summary provides i that a production_payment shall not be considered as carved out for exploration or development to the extent that the consideration for the production_payment is not pledged for use in the future exploration or development of the mineral_property or properties which is burdened by the production_payment ii may be used for the exploration or development of any other_property or for any other purpose iii does not consist of a binding obligation of the payee of the production_payment to pay expenses of the exploration or development or iv does not consist of a binding obligation of the payee of the production_payment to provide services materials supplies or equipment for the exploration or development of the property emphasis supplied taxpayer contends that the language of the agreements satisfy these requirements taxpayer argues that the legislative_history of sec_636 and administrative rulings support its position that production payments containing a contractual obligation to use the proceeds for exploration or development of the mineral_property are not to be treated as loans taxpayer contends however that it did more than merely passively include language in the production agreements in satisfaction of sec_1 b taxpayer states that sc was required to devote substantial efforts to ensure that the funds were in fact expended for development activities the parties began this process by identifying the expenditures that qualified as development_expenditures under sec_636 each of the authorizations for expenditures afe’s was examined by taxpayer to determine whether it involved qualifying expenditures non-qualifying expenditures or a combination thereof sc only billed taxpayer for the qualifying expenditures taxpayer in turn monitored the billings and when necessary sc adjusted the billings at taxpayer’s request so that all of the expenditures met the requirements of sec_636 for example in one instance where the funds were not properly billed sc refunded the excess amounts to taxpayer as a consequence of taxpayer’s failure to provide the additional documentation requested the district has proposed adjustments increasing taxpayer’s taxable_income by the interest equivalent amounts that accrued under the three production agreements in the years of accrual reducing taxpayer’s gross_income by the amounts it reported under two agreements no income was reported with respect to the field covered by the third agreement and disallowing taxpayer’s depletion deductions claimed with respect to some of the fields law and analysis the substantive issue a production_payment is a right to a specified share of the production from a mineral_property or a sum of money in place of the production when the production occurs sec_1_636-3 the owner of an operating_interest in mineral rights creates a carved out production_payment when it transfers limited rights to production in exchange for cash or other consideration the payment is secured_by an interest in the minerals the right to the production is for a period shorter than the expected life of the property and the payment must be satisfied from production see id the payee of a production_payment thereby acquires an economic_interest in the mineral in place similar in treatment to a joint_venture interest historically the payee of the production_payment took that share of production into income and claimed depletion on the share conversely the owner of an operating_interest creating the production_payment did not take that share of production into income and could not claim depletion on the production sec_636 changed the treatment of production payments in some circumstances the first sentence of sec_636 mandates that a carved out production_payment shall be treated as a mortgage loan and not as an economic_interest in mineral_property the result is that the creator of the production_payment must take the periodic_payments into income and pay tax on them the case law regulations and the legislative_history of sec_636 make clear that congress considered creation of the production_payment to be in the nature of a loan and intended to prevent the creator from paying such indebtedness with pretax dollars taxable to the payee congress did not intend however to treat a production_payment as valid indebtedness for all purposes under the internal_revenue_code see 692_f2d_152 1st cir gibson v u s u s t c big_number p see also h rep 1969_3_cb_288 and s rep 1969_3_cb_540 see also 253_f2d_326 5th cir mortgage loan is not an indebtedness within the meaning of the code cf sec_1_636-1 congress also excepted from mortgage loan treatment a production_payment carved out for exploration or development of mineral_property to the extent such production payments would not be taxable to the creator of the production_payment in the absence of the first sentence of sec_636 this exception from mortgage loan treatment incorporates the preexisting law that held under the pool_of_capital_doctrine that a production_payment in exchange for a pledge to pay for drilling and developing activities provided the payee of the production_payment with an economic_interest in mineral in place under the pool_of_capital_doctrine money advanced or exchanged for future payments from mineral production was considered a capital_investment in the development and production of oil_and_gas property analogous to a capital_contribution to a partnership thus the payee reports his share of production as income and claims depletion on this income to recover his capital_investment the payee is accorded this treatment however only if the payee has acquired an economic_interest in the minerals in place that is only if the payee has pledged the money advanced to the payor for exploration and developed activities in order to have the requisite economic_interest in the property the payee must acquire by investment an interest in the oil in place and secure by any form of legal relationship income derived from the extraction of oil to which he must look for a return_of_capital sec_1_611-1 287_us_551 the rationale for finding that a taxpayer has an economic_interest in mineral in place in this circumstance is that the oil in the ground represents a reservoir of capital_investment that can be recovered only through production id pincite 1this regulation provides in part in the case of a transaction involving a production_payment treated as a loan pursuant to this section the production_payment shall constitute an item_of_income not subject_to depletion consideration for a sale_or_exchange a contribution_to_capital or a gift if in the transaction a debt obligation used in lieu of the production_payment would constitute such an item_of_income consideration contribution_to_capital or gift as the case may be 2in palmer v bender the taxpayer explored and developed the subject property transferred it to a producer and retained a production_payment sec_1_636-1 endorses preexisting law and further provides that w hether or not a production_payment is carved out for exploration or development shall be determined in light of all relevant facts and circumstances the regulation points out that a production_payment shall not be treated as carved out for exploration or development to the extent that the consideration for the production_payment is not pledged for use in future exploration or development may be used for another purpose or the recipient does not have a binding obligation to use the funds for exploration or development these same requirements are reflected in the legislative_history of sec_6363 and gcm 1941_1_cb_214 substantiation we conclude that taxpayer has sufficiently substantiated that an interest in oil in place was acquired by investment pursuant to the second sentence of sec_636 taxpayer appears to have provided the relevant records in its possession that show actual monies devoted to the requisite exploration and development activities moreover it appears that taxpayer monitored sc’s billings to ensure that the pledged funds were expended only for appropriate activities our limited review of a sample billing and reconciliation statements provided by your office indicates further that actual development_expenditures occurred accordingly we believe no further substantiation is required or under current legal principals can be required hazards_of_litigation and instructions to the field h rep 1969_3_cb_288 and s rep 1969_3_cb_540 please call if you have any further questions by patrick putzi special counsel natural_resources
